EXHIBIT 99.1 CORAL GOLD RESOURCES LTD. (an Exploration Stage Company) Consolidated financial statements For the years ended January 31, 2014, 2013, and 2012 (Expressed in Canadian Dollars) Index Page Management’s Responsibility for Financial Reporting 1 Report of Independent Registered Public Accounting Firm 2 Consolidated Financial Statements Consolidated Statements of Financial Position 3 Consolidated Statements of Operations and Comprehensive Loss 4 Consolidated Statements of Changes in Equity 5 Consolidated Statements of Cash Flows 7 Notes to the Consolidated Financial Statements 8 – 31 1 MANAGEMENT’S RESPONSIBILITY FOR FINANCIAL REPORTING The consolidated financial statements of Coral Gold Resources Ltd. (the “Company”) are the responsibility of the Company’s management. The consolidated financial statements are prepared in accordance with International Financial Reporting Standards and reflect management’s best estimates and judgment based on information currently available. Management has developed and is maintaining a system of internal controls to ensure that the Company’s assets are safeguarded, transactions are authorized and properly recorded and financial information is reliable. The Board of Directors is responsible for ensuring management fulfills its responsibilities. The Audit Committee reviews the results of the audit and the annual consolidated financial statements prior to their submission to the Board of Directors for approval. The consolidated financial statements as at January 31, 2014 and 2013 for the years then ended have been audited by Manning Elliott LLP, Chartered Accountants, and their report outlines the scope of their examination and gives their opinion on the consolidated financial statements. “David Wolfin” “Malcolm Davidson” David Wolfin President & CEO May 29, 2014 Malcolm Davidson, CA Chief Financial Officer May 29, 2014 2 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders of Coral Gold Resources Ltd. We have audited the accompanying consolidated financial statements of Coral Gold Resources Ltd. which comprise the consolidated statements of financial position as at January 31, 2014 and 2013 and the consolidated statements of operations and comprehensive loss, equity and cash flows for the years then ended, and the related notes comprising a summary of significant accounting policies and other explanatory information. Management’s Responsibility for the Consolidated Financial Statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board, and for such internal control as management determines is necessary to enable the preparation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditors’ Responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we comply with ethical requirements and plan and perform the audits to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on our judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, we consider internal control relevant to the Company’s preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control. The Company is not required to have, nor were we engaged to perform, an audit of the Company’s internal control over financial reporting; accordingly we express no such opinion. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained in our audits is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the consolidated financial statements present fairly, in all material respects, the financial position of Coral Gold Resources Ltd. as at January 31, 2014 and 2013 and the results of its operations and its cash flows for the year then ended in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board. Emphasis of Matter Without qualifying our opinion, we draw attention to Note 1 to these consolidated financial statements which describes the existence of a material uncertainty that may cast significant doubt about the ability of Coral Gold Resources Ltd. to continue as a going concern. Other Matter The information presented in the consolidated statements of equity and operations and comprehensive loss for the year ended January 31, 2012 and related notes of Coral Gold Resources Ltd. were audited by another firm of independent auditors who expressed an unmodified opinion on those consolidated statements in their report dated May 25, 2012. CHARTERED ACCOUNTANTS Vancouver, British Columbia May 29, 2014 3 CORAL GOLD RESOURCES LTD. Consolidated Statements of Financial Position (Expressed in Canadian dollars) Note January 31, 2014 January 31, 2013 Assets Current assets Cash and cash equivalents $ $ Other amounts receivable Prepaid expenses - Exploration and Evaluation Assets 4 Property and Equipment 6 Investments in Related Companies 7 Amounts Receivable from a Related Party 11b Reclamation Bonds 8 Total Assets $ $ Liabilities Current liabilities Accounts payable and accrued liabilities $ $ Amounts payable to related parties 11c Reclamation Provision 12 Deferred Tax Liability 17 Total liabilities Equity Share Capital 9 Equity Reserves Accumulated Other Comprehensive Income Accumulated Deficit ) ) Equity Attributable to Equity Holders of the Company Equity Attributable to Non-Controlling Interests Total Equity Total Liabilities and Equity $ $ Commitments – Note 13 Subsequent Events – Note 19 Approved by the Board of Directors on May 29, 2014: /s/ David Wolfin Director /s/ Gary Robertson Director The accompanying notes are an integral part of the consolidated financial statements 4 CORAL GOLD RESOURCES LTD. Consolidated Statements of Operations and Comprehensive Loss For the years ended January 31, 2014, 2013 and 2012 (Expressed in Canadian dollars) Note Operating and Administrative Expenses Consulting fees $ $ $ Depreciation Directors’ fees Finance costs 12 Impairment of exploration and evaluation assets 5 - - Investor relations Management fees Office and miscellaneous Professional fees Regulatory and compliance fees Salaries and benefits Share-based payments 10 Travel Loss before other items and tax ) ) ) Other items Interest and other income Gain on sale of investments 7 - Gain on settlement of debt 9 - - Impairment loss on investments 7 - ) - Foreign exchange gain (loss) ) Loss Before Income Tax ) ) ) Deferred income tax recovery (expense) 17 ) ) Net Loss ) ) ) Other Comprehensive Income (Loss) – Items that may be reclassified subsequently to income or loss Unrealized gain loss on available for sale securities 7 ) ) ) COMPREHENSIVE LOSS $ ) $ ) $ ) Loss per Share - Basic and Diluted $ ) $ ) $ ) Weighted Average Number of Shares Outstanding The accompanying notes are an integral part of the consolidated financial statements 5 CORAL GOLD RESOURCES LTD. Consolidated Statements of Equity For the years ended January 31, 2014, 2013, and 2012 (Expressed in Canadian dollars) Note Number of Common Shares Share Capital Amount Reserve for Stock Options Reserve for Warrants Total Reserves Accumulated Other Comprehensive Income Accumulated Deficit Non-Controlling Interest Total Balance, January 31, 2011 $ ) $ $ Common shares issued for cash: Exercise of options - Exercise of warrants - Transfer of reserve on exercise of options and warrants - ) ) ) - Share-based payments - Transfer of expired options - - ) - ) - - - Unrealized loss on investment in securities, net of tax - ) - - ) Net loss for 2012 - ) - Balance, January 31, 2012 $ ) $ $ Share-based payments 9 - Transfer of expired options - - ) - ) - - - Unrealized loss on investment in securities, net of tax 7 - ) - - ) Net loss for 2013 - ) - ) Balance, January 31, 2013 $ ) $ $ Common shares issued for cash: Private Placements 9 - Less: Share issuance costs - ) - ) Common shares issued for debt 9 - Share-based payments 9 - Transfer of expired/cancelled options - - ) - ) - - - Unrealized loss on investment in securities, net of tax 7 - ) - - ) Net loss for 2014 - ) - ) Balance, January 31, 2014 $ )
